Citation Nr: 9908733	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  91-38 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death, claimed to have resulted from medical 
treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and two daughters



ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1942 to December 
1945.  He was a prisoner of war held by the government of 
Germany from approximately April 1943 to April 1945.  He died 
in November 1990, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the claim of the appellant for DIC benefits 
under the provisions of 38 U.S.C. § 1151.


REMAND

In a VA Form 1-9 submitted in August 1991, the appellant 
indicated that she wished to appear personally at a local 
hearing before a hearing officer at the RO, at a local 
hearing before a member of the Board at the RO, and at a 
hearing before a member of the Board in Washington, DC.  She 
and two daughters testified at a personal hearing before a 
hearing officer at the RO in October 1991.  Following the 
issuance of the hearing officer's decision in November 1991 
and a supplemental statement of the case in December 1991, 
the appellant submitted another VA Form 1-9 and therein 
indicated she wished to appear personally at a hearing before 
a member of the Board in Washington, DC.  A rating decision 
in February 1992 confirmed the March 1991 denial of DIC under 
the provisions of 38 U.S.C. § 1151.

In her original claim in 1991, the appellant provided the 
following address:  5857 Orcutt Lane, Apt. D, Richmond, VA 
23224.  She also provided that address on her VA Forms 1-9, 
in 1991 and 1992.  A review of the claims file indicates that 
papers sent by the RO to the appellant at this address in 
July 1992 and July 1995 were not returned as undeliverable.  

The appellant's appeal was certified to the Board in July 
1998.  A July 21, 1998, letter from the Board to the 
appellant, at the [redacted] address, was returned to 
the Board with notification from the United States Postal 
Service that the appellant had moved and left no forwarding 
address.  Prior to return of that letter to the Board, a July 
24, 1998, letter had been sent by the Board to the appellant, 
advising her to appear at her requested hearing at the Board 
in October 1998.  The appellant failed to report for the 
hearing and, in light of the return of the July 21 letter, it 
appears doubtful that she received the July 24 letter 
advising her of the scheduling of her hearing before the 
Board.  Neither the appellant nor her representative has made 
any further contact with the Board with regard to this, or 
any other, matter. 

Accordingly, in order to ensure due process of law, and to 
provide the appellant the opportunity to present testimony 
before the Board, as she has requested, the RO should take 
appropriate steps to ascertain the current whereabouts of the 
appellant.

Further appellate consideration will be deferred, and the 
case is REMANDED to the RO for the following action:

The RO should take appropriate steps to 
ascertain the current whereabouts of the 
appellant and, if successful, determine 
whether she still desires a hearing 
before the Board.  If she does, and she 
wishes to appear before a member of the 
Board at the RO (either in person or via 
videoconference), the RO should schedule 
same.  If she wishes to appear before the 
Board in Washington, D.C., the case 
should be returned to the Board for the 
rescheduling of a hearing.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record 
and ensure due process of law.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the appellant until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
